Citation Nr: 0916916	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for hair loss (male 
pattern baldness).

6.  Entitlement to service connection for a bowel disorder.

7.  Entitlement to service connection for a prostate 
disorder.

9.  Entitlement to service connection for a disorder 
manifested by breathing difficulty.

10.  Entitlement to service connection for a disorder 
manifested by pain in the upper arms. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in 
November 2008; a letter notifying the Veteran of the date and 
time of this hearing was sent to his last known address on 
October 8, 2008.  On October 23, 2008, the Veteran notified 
the RO that he had recently moved and provided the RO with 
his new address.  The Veteran did not attend his Travel Board 
scheduled for November 6, 2008.  On November 7, 2008, the 
October 2008 hearing notice was returned to the RO as 
undeliverable.

In December 2008, the Veteran filed a motion for a new 
hearing; he indicated that he did not receive the hearing 
notice because it was sent to his old address.  The Board 
granted the Veteran's motion for a new hearing in April 2009 
on the basis that good cause was shown as to his failure to 
appear for the November 2008 hearing.  See 38 C.F.R. 
§ 20.702(d) (2008).  In light of the Board's decision 
regarding his motion, this matter should be REMANDED to 
schedule the Veteran for a Travel Board hearing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Appropriate notification should 
be given to the Veteran and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

